NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1708-16T2

IN THE MATTER OF
ERIC HANDELMAN,
NEW JERSEY DEPARTMENT
OF TRANSPORTATION.
_______________________

           Argued May 2, 2018 – Decided June 25, 2018

           Before Judges Fuentes, Koblitz, and Suter.

           On appeal from the Civil Service Commission,
           Docket No. 2016-718.

           Daniel J. Zirrith argued the cause for
           appellant Eric Handelman (Law Offices of
           Daniel J. Zirrith, LLC, attorneys; Daniel J.
           Zirrith, of counsel and on the brief).

           Joshua Cohn, Deputy Attorney General, argued
           the cause for respondent New Jersey Department
           of Transportation (Gubir S. Grewal, Attorney
           General, attorney; Melissa H. Raksa, Assistant
           Attorney General, of counsel; Nonee Lee
           Wagner, Deputy Attorney General, on the
           brief).

           Gubir S. Grewal, Attorney General, attorney
           for respondent Civil Service Commission (Alan
           C. Stephens, Deputy Attorney General, on the
           statement in lieu of brief).

PER CURIAM
     Eric   Handelman   appeals       the    November   30,   2016      Final

Administrative Action of the Civil Service Commission (Commission)

that denied reconsideration of a five workday suspension imposed

by the Department of Transportation (DOT) against Handelman.                We

affirm the Commission's final agency decision.

                                  I

     Handelman was DOT's Ethics Liaison Officer (ELO), within

DOT's Office of Inspector General (OIG), when Johanna Jones became

the Inspector General in July 2012.         She met weekly with Handelman

beginning in October 2012, to ensure that his work aligned "with

OIG priorities."   He prepared materials for the meetings that

reported on the status of various types of ethics requests he

received from DOT employees for review as ELO.          Jones said later

that Handelman did not advise her of any backlog in these reviews.

      On July 17, 2013, DOT's Human Resources Director Jeanne

Victor and Lisa Webber, a Human Resources Manager, told Jones that

Handelman "had not been leading ethics training for new employees

since October 2012," which meant that from October 2012 to July

2013, DOT's 119 new employees had not had ethics training. Shortly

after this, Jones told Handelman to "remediate his omission" and

by early August 2013, he was provided with a spreadsheet of DOT's

employees who needed ethics training.



                                      2                              A-1708-16T2
       In September 2013, Handelman voluntarily transferred out of

the OIG to DOT's Right of Way section.           Jones gave him a calendar

that showed his responsibilities for the transition so there would

be    an    "orderly   departure."      They   agreed   Handelman   would    be

responsible for completing the ethics requests he received for

review before October 4, 2013, but that requests received after

that date would be completed by OIG.

       On October 9, 2013, while cleaning out Handelman's office,

OIG   staff     discovered    1267   unfinished    ethics   request    forms,

submitted to him by DOT employees. These included outside activity

questionnaires, requests for attendance at events, supervisor

conflicts of interest, and pre-hire ethics questionnaires.               Jones

also learned that the 119 employees hired from October 2012 to

July 2013, had not yet had ethics training.

           On March 6, 2014, DOT served Handelman with a Preliminary

Notice of Disciplinary Action (PNDA), seeking his suspension for

ten days.       Although the PNDA was amended three times after that,

each PNDA charged him with neglect of duty, N.J.A.C. 4A:2-2.3(a)(7)

and   insubordination,       N.J.A.C.    4A:2-2.3(a)(2).      The   incidents

giving rise to the charges were that he had not performed basic

job responsibilities and did not remediate the deficiencies after

instructed to do so.          The third PNDA dated November 26, 2014,

stated that

                                         3                            A-1708-16T2
            [i]t was discovered on October 9, 2013, after
            you transferred to another Bureau, that you
            had   neglected    your   duties:   leaving   a
            significant amount of incomplete work that you
            did not bring to the attention of your
            supervisor.    You not only neglected your
            duties by leaving incomplete work, but you
            were insubordinate when you failed to provide
            ethics training to new hires, and failed to
            complete   the    processing    of   Employee's
            Certification   of    Outside   Employment   or
            Activities (PR-102) forms received prior to
            your transfer.   Either act alone demonstrates
            insubordination.

     In May 2014, DOT provided Handelman with the documents it

would rely on at the departmental hearing and a list of its

potential witnesses.    The materials included a factual summary by

Inspector General Jones that included a description of the 1267

"Undisclosed   &   Incomplete    Work   Items"   and   the   names   of    the

employees who submitted the forms.1       Handelman asked for "specific

document discovery," which included a copy of each of the 1267

incomplete forms, but by that time, DOT had completed the work and

filed the forms in the employees' personnel files.              DOT advised

Handelman   that   personnel    records   were   confidential    and    their

review and redaction "is burdensome." DOT offered Handelman copies

of completed forms in a "sampling of [five] employees, of your


1
  The forms included 425 Outside Activity Questionnaires (PR-102)
forms; 7 Requests for Attendance at Events (AD-270) forms; 88
Supervisory Conflicts of Interest (PR-99) forms; 502 Ethics
Plain Language/Ethics Code forms; and 245 Pre-Hire Ethics
Questionnaires, for a total of 1267.

                                    4                                A-1708-16T2
choosing, if that is of assistance to you."         Handelman declined,

advising it is "pointless for my defense at a hearing."

     A departmental hearing was conducted on December 17, 2014.

Handelman blamed the Human Resources section for not notifying him

about the new hires.       He told the Hearing Officer that he had

lost his administrative assistant in May 2013, and "[t]he increased

workload was difficult to manage." The Hearing officer related

that Handelman,

            stated he was one person with no staff.
            Inspector General Jones had removed all
            administrative help from him and he was
            overwhelmed with work. As a result[,] he did
            not notice that there was a lengthy period of
            time building up where new employees had not
            been trained. Appellant stated that once he
            found out about the untrained employees[,] he
            acted quickly to identify and remedy the
            situation.

Management told the Hearing Officer that Handelman never sought

out extra resources or indicated he was overwhelmed with work.

     The    Hearing   Officer's   findings   were   summarized   in    his

"Departmental Disciplinary Decision" issued January 31, 2015.           He

rejected DOT's charge of insubordination because DOT had not proven

Handelman had been given any specific orders to complete the ethics

forms.     The Hearing Officer found "credible evidence of neglect

of duty in both the new employees not receiving ethics training

and the failure to fully process the required forms."       The Hearing


                                    5                            A-1708-16T2
Officer had "sympathy" for Handelman's argument that he was not

aware a training gap was developing, but as the gap grew greater,

the    ELO was responsible to "recognize that a critical need was

not being met" especially once the OIG, where Handelman worked,

received five new employees.          The Hearing Officer found the ELO

had to be "proactive to ensure compliance" because ethics training

was "critical."

       The Hearing Officer found Jones's testimony to be credible

about work that was not completed.                  He found there were a

substantial      number   of   form   requests     that   Handelman    had   not

completed.      The Hearing Officer recommended a five-day suspension

"[g]iven the importance of the role of the ELO."

        Handelman appealed the suspension to the Commission.                  It

affirmed on June 23, 2015, finding there was no evidence the

Hearing       Officer's   credibility       judgments     were   motivated    by

"invidious discrimination" or were in violation of the Civil

Service Rules, and that the record supported a lack of abuse of

discretion by the appointing authority.

       Handelman asked for reconsideration on August 1, 2015, which

was denied by the Commission in its Final Administrative Action

dated November 30, 2016.       It found "not one scintilla of evidence"

that    the     departmental    hearing      was   motivated     by   invidious

discrimination or conflicted with the Civil Service Rules.

                                        6                              A-1708-16T2
     On appeal, Handelman contends that he was denied a fair

hearing in two ways.    He argues DOT violated its own policies that

mandated a timely investigation and the right to receive notice

of the allegations being investigated prior to discipline.                  He

argues the hearing was not fair because DOT denied discovery of

the 1267 ethics forms it claimed he did not complete.           Handelman

further contends his suspension should be reversed because it was

based on a claim that was raised for the first time at the hearing.

We reject these arguments as lacking merit.

                                  II

     We will not interfere with an agency's final decision unless

it is "arbitrary, capricious or unreasonable or it is not supported

by substantial credible evidence in the record as a whole."            Henry

v. Rahway State Prison, 81 N.J. 571, 580 (1980).          See Russo v. Bd.

of Trs., 206 N.J. 14, 27 (2011).        Substantial evidence means "such

evidence as a reasonable mind might accept as adequate to support

a conclusion."     In re Public Serv. Elec. & Gas Co., 35 N.J. 358,

376 (1961) (quoting In re Application of Hackensack Water Co., 41

N.J. Super. 408, 419 (App. Div. 1956)).           We are not, however,

bound   by   the   "agency's   interpretation    of   a   statute   or    its

determination of a strictly legal issue."          Lourdes Med. Ctr. of

Burlington Cty. v. Bd. of Review, 197 N.J. 339, 361 (2009).



                                    7                               A-1708-16T2
     Here, Handelman appeals from the Commission's final decision

that denied his request for reconsideration.            There was nothing

arbitrary,    capricious    or   unreasonable   about   the   Commission's

decision   to    deny   reconsideration   or    to   affirm   the    five-day

suspension for neglect of duty.           See N.J.A.C. 4A:2-1.6(b) ("A

petition for reconsideration . . . must show . . . [t]he new

evidence or additional information not presented at the original

proceeding, which would change the outcome and the reasons that

such evidence was not presented at the original proceeding; or

[t]hat a clear material error has occurred").

     Handelman not only failed to present any new information to

the Commission, but there was sufficient evidence to support the

Commission's decision through the testimony of Inspector General

Jones that Handelman did not complete work submitted to him as ELO

before his transfer.       The Hearing Officer found Jones's testimony

to be credible.         "We . . . give due regard to the agency's

credibility finding."       Ardan v. Board of Review, 444 N.J. Super.

576, 584 (App. Div. 2016), aff'd in part, rev'd in part, 231 N.J.

589 (2018).     Handelman never rebutted Jones's testimony with other

evidence or testimony; his testimony to the Hearing Officer was

that he was overwhelmed with work once he lost his assistant.

     Handelman contends the hearing was unfair because he was not

permitted discovery of the unfinished ethics forms.                 The forms

                                     8                               A-1708-16T2
were completed by DOT by the time the PNDA was issued and Handelman

requested discovery.     In May 2014, DOT gave Handelman all the

material that it intended to rely on at the hearing. This included

Jones's detailed factual summary and the names of the employees

whose forms Handelman had not completed.      He was offered a sample

of the completed forms, but declined them. We discern no violation

of due process by this discovery process.

     This case is not like High Horizons Dev. Co. v. State, 120

N.J. 40, 53 (1990), cited by Handelman.      There, the agency listed

in its Statement of Items Comprising the record, documents that

had not been disclosed to High Horizons.      The Court held that "an

agency is never free to act on undisclosed evidence that parties

have had no opportunity to rebut."     High Horizons, 120 N.J. at 53

(citing Brotherhood of R.R. Trainmen v. Palmer, 47 N.J. 482, 487

(1966)).    Here, the incomplete forms no longer existed.

     There also was sufficient evidence to support the finding

that Handelman neglected his duty by not providing ethics training

for the new employees.     According to the factual summary of the

Inspector    General's   report   against   Handelman,   the   OIG   was

responsible to "achieve and maintain Department-wide compliance

with all applicable ethics laws and policies."       The ELO was the

"primary ethics analyst for [DOT] with program responsibility for

the Ethics Unit."    One of his job responsibilities according to

                                   9                           A-1708-16T2
his Performance Assessment Review (PAR) was to "[a]chieve 100%

Departmental compliance with ethics requirements."    Therefore, it

was not arbitrary, capricious or unreasonable for the Commission

to accept the Hearing Officer's finding that Handelman should have

found out about the need to train new hires either through his

superior or through Human Resources.

     Handelman argues that the Commission did not apply the law

properly because DOT violated its procedures requiring a timely

investigation before taking disciplinary action.     He relies on a

passage from DOT's Policy No. 532 from 2008 that says "[e]very

alleged breach of discipline shall be investigated, including an

opportunity for the accused to explain his/her actions."

     We defer to the agency's interpretation of its policy.      See

Ciesla v. N.J. Dep't of Health & Sr. Servs., 429 N.J. Super. 127,

148 (App. Div. 2012) ("It is settled that [a]n administrative

agency's interpretation of statutes and regulations within its

implementing and enforcing responsibility is ordinarily entitled

to our deference").   Handelman had notice and an opportunity for

a hearing.   DOT conducted a timely investigation and Handelman had

a full opportunity to explain his actions at the departmental

hearing.

     Handelman argues that his suspension was based on a new charge

raised at the hearing that he neglected his duty by not providing

                                10                         A-1708-16T2
ethics training for new hires between October 2012 and July 2013.

The evidence was that new hires during this period did not receive

this training, and once the Hearing Officer determined the ELO was

responsible, the lack of training was just other work that was

incomplete.   He was well aware he was charged with neglect of

duty.

     Affirmed.




                               11                         A-1708-16T2